 

Exhibit 10.10

 

 

 

 

 

RIGHTSIDE DOMAINS EUROPE LIMITED

(as Grantor)

 

 

SILICON VALLEY BANK

(as Security Trustee for the Secured Parties)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SECURITY DEED

(DEBENTURE)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

William Fry

Solicitors

Fitzwilton House

Wilton Place

Dublin 2

www.williamfry.ie

 

© William Fry 2014

 

020325.0010.CAH

 

 

--------------------------------------------------------------------------------

 

 

CONTENTS

 

 

 

 

SECTION 1.0 – INTERPRETATION


4 

1.1 

Credit Agreement


4 

1.2 

Additional Definitions


4 

1.3 

Interpretation


4 

1.4 

Certificates


9 

SECTION 2.0 - NATURE OF SECURITY AND COVENANT TO PAY


10 

2.1 

Nature of Security


10 

2.2 

Covenant to Pay


10 

SECTION 3.0 - FIXED CHARGES, ASSIGNMENTS AND FLOATING CHARGE


10 

3.1 

Fixed Charges


10 

3.2 

Assignments


12 

3.3 

Non-assignable


13 

3.4 

Floating Charge


13 

3.5 

Crystallisation of Floating Charge


13 

3.6 

Excluded Assets


14 

3.7 

Negative Pledge


14 

3.8 

After Acquired Property


14 

3.9 

Validity of Charges


15 

3.10 

Continuing Obligations


15 

3.11 

Proviso for Redemption/Release/Reassignment


15 

SECTION 4.0 - ENFORCEABILITY OF SECURITY


15 

4.1 

Events of Default


15 

SECTION 5.0 - RIGHTS AND POWERS OF THE LENDER


16 

5.1 

Entry into Possession


16 

5.2 

Further Right of Possession


16 

5.3 

Power of Sale


17 

5.4 

Power of Leasing and Accepting Surrenders


17 

5.5 

Power to Conduct Business


17 

5.6 

Due Date for Statutory Purposes


18 

5.7 

Non-applicability of Sections 92 and 94 of the Act


18 

5.8 

Position of Third Parties


18 

5.9 

Receipt of Lender Good Discharge


18 

5.10 

Application of Monies


18 

SECTION 6.0 - APPOINTMENT OF RECEIVER


18 

6.1 

Power of Appointment


18 

6.2 

Powers of Receiver to Borrow


21 

6.3 

Application of Monies by Receiver


21 

6.4 

Liability of the Lender and Receiver


21 

6.5 

Receiver Agent of the Grantor


21 

6.6 

Section 108 of the Act


2 

SECTION 7.0 - CONTINUING SECURITY, ETC.


22 

7.1 

Continuing Security


22 

7.2 

Opening of New Accounts


22 

7.3 

Reinstatement


22 

7.4 

Waiver of Defences


23 

7.5 

Additional Security


24 

SECTION 8.0 - SHARES


24 

8.1 

Covenants relating to Shares


24 

8.2 

Deposit of Title Documents


24 

8.3 

Changes to Rights


24 

8.4 

Calls


24 

8.5 

Other Obligations in respect of Shares


24 

8.6 

Voting and Dividend Rights


25 

SECTION 9.0 - SECURITY ACCOUNTS


25 

9.1 

Covenants relating to Security Accounts


25 

9.2 

Security Accounts


25 

9.3 

Withdrawals


25 

9.4 

Notices of Charge


25 

SECTION 10.0 - BOOK DEBT RECEIVABLES ACCOUNT


26 

10.1 

Covenants relating to Book Debt Receivables Account


26 

10.2 

Book Debt Receivables Account


26 

10.3 

Receipts


26 

10.4 

Withdrawals


26 

10.5 

Notices of Charge


26 

10.6 

Legal Assignment


27 

SECTION 11.0 - RELEVANT CONTRACTS/INSURANCES


27 

11.1 

Covenants relating to Relevant Contracts and Insurances


27 



2

 

--------------------------------------------------------------------------------

 

 


11.2 

Preservation


27 

11.3 

Further Undertakings


27 

11.4 

Notices of Assignment


27 

SECTION 12.0 - INTELLECTUAL PROPERTY


28 

12.1 

Covenants relating to Intellectual Property


28 

12.2 

Intellectual Property


28 

SECTION 13.0 - GENERAL PROVISIONS


28 

13.1 

Assignment


28 

13.2 

Consolidation


28 

13.3 

Protection of Purchaser


28 

13.4 

No Waivers, Remedies Cumulative


29 

13.5 

Set-off


29 

13.6 

Preferential Claims


29 

13.7 

Power of Attorney


29 

13.8 

Waiver


29 

13.9 

Enforcement of Other Rights


30 

13.10 

Appropriations


30 

13.11 

Authority of the Lender


30 

13.12 

Duty; Obligations and Liabilities


30 

13.13 

Obligations and Liabilities with respect to Security Assets


31 

13.14 

Additional Powers


31 

13.15 

Notices


33 

13.16 

Non-Competition


34 

13.17 

Counterparts


34 

13.18 

Governing Law and Jurisdiction


34 

SCHEDULE 1


36 

 

SCHEDULED PROPERTY


36 

SCHEDULE 2


37 

PART 1

 


37 

 

THE FIXTURES AND FITTINGS


37 

PART 2

 


37 

 

THE RELEVANT CONTRACTS


37 

PART 3

 


37 

 

THE LICENCES


37 

PART 4

 


37 

 

THE SHARES


37 

PART 5

 


37 

 

THE INTELLECTUAL PROPERTY


37 

PART 6

 


37 

 

THE SECURITY ACCOUNTS


37 

PART 7

 


37 

 

THE BOOK DEBT RECEIVABLE ACCOUNT


37 

SCHEDULE 3


38 

PART 1

 


38 

 

FORM OF LETTERS FOR SECURITY ACCOUNT


38 

PART A

 


38 

 

NOTICE TO ACCOUNT BANK


38 

PART B

 


40 

 

ACKNOWLEDGEMENT OF SECURITY ACCOUNT BANK


40 

PART 2

 


41 

 

FORMS OF LETTER FOR CONTRACTS


41 

PART A

 


41 

 

NOTICE TO COUNTERPARTY


41 

PART B

 


42 

 

ACKNOWLEDGEMENT OF COUNTERPARTY


42 

PART 3

 


43 

PART A

 


43 

 

NOTICE OF ASSIGNMENT OF INSURANCES


43 

PART B

 


45 

 

LETTER OF UNDERTAKING


45 

PART 4

 


47 

 

FORM OF NOTICE TO AND ACKNOWLEDGEMENT FROM BANK OPERATING BOOK DEBT RECEIVABLES
ACCOUNT


47 

 





3

 

--------------------------------------------------------------------------------

 

 

THIS DEED is made on August 1, 2014

BETWEEN:

 

(1)RIGHTSIDE DOMAINS EUROPE LIMITED, a company incorporated in Ireland with
registered number 499862 and having its registered office at Arthur Cox
Building, Earlsfort Terrace, Dublin 2 (the “Grantor”); and

 

(2)SILICON VALLEY BANK, a Californian banking corporation having its principal
place of business at 15260 Ventura Blvd, Suite 1800, Sherman Oaks, CA 91403, USA
(as security trustee on behalf of each of the Secured Parties) (the “Lender”).

 

RECITALS

A.The Grantor has entered into the Credit Agreement with, amongst others, the
Lender.

B.It is a condition of the Credit Agreement that the Grantor enter into this
Deed in favour of the Lender as security trustee on behalf of the Secured
Parties.

C.The Grantor and the Lender intend this document to have effect as a Deed.

D.The directors of the Grantor are satisfied that it is in the best interests of
and for the corporate benefit of the Grantor to enter into this Deed.

THIS DEED WITNESSES as follows:

SECTION 1.0 - INTERPRETATION

1.1Credit Agreement

Capitalised terms used in this Deed shall have the same meaning in this Deed as
in the Credit Agreement unless otherwise provided in this Deed.

1.2Additional Definitions

In this Deed (including the Recitals) the following expressions shall, unless
the context otherwise requires, have the following meanings, namely:

1.2.1"Act", the Land and Conveyancing Law Reform Act 2009;

1.2.2"Account Bank",  such bank as shall be approved by the Lender;

1.2.3"Assigned Property", all assets and property assigned by this Deed and such
expression shall include any part or parts of the Assigned Property;

1.2.4“Business”, the business associated with managing, marketing and operating
registries with respect to any gTLDs delegated by ICANN, which are operated in
accordance with any registry agreement;

1.2.5“Business Intellectual Property Rights”, Intellectual Property Rights
owned, used or held exclusively or predominantly in, or in connection with, the
Business;

1.2.6"Book Debt Receivables", all present and future book debts and other debts,
rentals, sales proceeds, royalties, fees, revenues, value added tax and monetary
claims and all other amounts at any time recoverable or receivable by, or due or
owing to, the Grantor 



4

 

--------------------------------------------------------------------------------

 

 

(whether actual or contingent and whether arising under contract or in any other
manner whatsoever) together with:

(a)the benefit of all rights, guarantees, Lien and remedies relating to any of
the foregoing (including without limitation, claims for damages and other
remedies for non-payment of the same, all entitlements to interest, negotiable
and non-negotiable instruments, indemnities, reservations of property rights,
rights of tracing and unpaid vendor's liens and similar associated rights);

(b)all things in action which may give rise to a debt, revenue or claim and all
other rights and remedies of whatever nature in respect of the same; and

(c)all proceeds of any of the foregoing;

1.2.7"Book Debt Receivables Account", the bank account(s) in the name of the
Grantor as more particularly listed in Part 7 of Schedule 2 (Book Debts) and
with the banks and bearing the account numbers set out therein, or any account
or accounts replacing the same from time to time (in whatever currency) and the
debt represented thereby;

1.2.8"Charged Property", all property and assets charged by this Deed, the
Floating Charge Property and the Scheduled Property and such expression shall
include any part or parts of the Charged Property;

1.2.9"Companies Acts",  the Companies Acts 1963 to 2013 and Parts 2 and 3 of the
Investment Funds, Companies and Miscellaneous Provisions Act 2006, the Companies
(Amendment) Act 2009 and the Companies (Miscellaneous Provisions) Act 2009,
including all Acts of the Oireachtas and statutory instruments which are to be
read as one with, or construed or read together as one with, such Acts and Parts
2 and 3 of the Investment Funds, Companies and Miscellaneous Provisions Act
2006, and every statutory modification or re-enactment thereof for the time
being in force (or, where the context so admits or requires, any one or more of
such Acts;

1.2.10"Credit Agreement",  the credit agreement dated on or about the date of
this Deed between (1) Rightside Group, Limited, Rightside Operating Co and eNom,
Inc. (as U.S. Borrowers), (2) DMIH Limited, United TLD HoldCo Ltd and Rightside
Domains Europe Limited (as Non-U.S. Borrowers) and (3) the Lender;

1.2.11"Fixtures and Fittings", all present and future, fixed and moveable
fixtures and fittings (including trade fixtures and fittings) and fixed plant,
machinery, equipment, implements, motor vehicles and utensils from time to time
on any freehold or leasehold property charged by or pursuant to this Deed or
otherwise thereon or owned by the Grantor from time to time, including, but not
limited to the fixtures, fittings, plant, machinery, equipment, implements,
motor vehicles and utensils set out in Part 1 of Schedule 2  (Fixtures and
Fittings);

1.2.12"Floating Charge Property", the property of the Grantor charged by way of
floating charge pursuant to Clause 3.4 of this Deed;

1.2.13"Group", Rightside Group, Limited, its holding company and its
subsidiaries (if any) and any subsidiary or subsidiaries of its holding company
(if any) from time to time;

1.2.14“ICANN”, means the Internet Corporation for Assigned Names and Numbers;

1.2.15"Insurances", contracts and policies of insurance (including, for the
avoidance of doubt, all cover notes), including but not limited to the contracts
and policies, existing as at the



5

 

--------------------------------------------------------------------------------

 

 

date hereof and listed in Part 8 of Schedule 2  (Insurances) and such other
contracts and policies which are taken out after the date of this Deed by or on
behalf of the Grantor or (to the extent of such interest) in which the Grantor
has an interest (and including, in each case, all key man policies) and all
claims, proceeds and returns of premiums of each such contract and policy;

1.2.16"Intellectual Property", all copyrights, patents, trade marks, utility
models, publication rights, registered designs, (including applications and
rights to apply therefor and all renewals, modifications, extensions and
derivations thereof), inventions, rights, service marks, rights in trade dress
or get-up, trade and business names, domain names, domain name portfolios and
top-level domain names, including domain name suffixes, also known as generic
Top Level Domains, approved by ICANN, all Business Intellectual Property Rights,
 confidential information and know-how, rights in computer software, database
rights, topography rights, trade secrets, goodwill, Software and all other
intellectual property rights of a similar nature in any part of the world and
all fees, royalties and other rights and benefits of every kind deriving from
any of the above and which now or at any time hereafter belong to the Grantor
including, but not limited to, those listed in Part 5 of Schedule 2
 (Intellectual Property);

1.2.17"Intercompany Loans", all Indebtedness in respect of which one member of
the Group is the creditor of another member of the Group;

1.2.18“Intercreditor Agreement”, a subordination and intercreditor agreement
dated on or about the date hereof between (1) Obsidian Agency Services, Inc (as
administrative agent for the Fund Lenders) (as defined therein), (2) Silicon
Valley Bank and (3) Rightside Group Limited.

1.2.19"Licences", all licences now or from time to time hereafter held by or on
behalf of the Grantor and all licences pertaining to the Scheduled Property,
including but not limited to the licences specified in Part 3 of Schedule 2
 (Licences), as the same may be amended, varied, extended, renewed or
supplemented from time to time, including the benefit of any authorisation
(statutory or otherwise) held in connection with the use of any of the Security
Assets and the right to recover and receive compensation which may be payable to
it in respect of any such authorisation and/or licence;

1.2.20"Receiver", any one or more receivers and/or manager appointed by the
Lender in respect of the Grantor over all or any part of the Security Assets;

1.2.21"Related Rights", in relation to any Shares:

(a)all dividends, distributions, interest and other income paid or payable after
the date hereof on all or any of the Shares;

(b)all stocks, shares, securities (and the dividends and interest thereon),
rights, money or property accruing or offered at any time by way of redemption,
bonus, preference, option rights or otherwise to or in respect of any of the
Shares or in substitution or exchange for any of the Shares;

(c)all rights relating to any of the Shares which are deposited with or
registered in the name of any depositary, custodian, nominee, clearing house or
system, investment manager, chargee or other similar person or their nominee
(including rights against any such person); and



6

 

--------------------------------------------------------------------------------

 

 

(d)all other rights attaching or relating to any of the Shares and all cash or
other securities or investments in the future deriving from any of the Shares or
such rights;

1.2.22"Relevant Contracts", each contract, agreement and instrument assigned or
purported to be assigned pursuant to Clause 3.2.3(a) (as the same may be
amended, restated, substituted, supplemented or otherwise modified or replaced),
including, but not limited to those or contracts, agreements and instruments
more particular details of which are set out in Part 2 of Schedule 2  (Relevant
Contracts);

1.2.23"Rental Income", all rents, fees and other amounts payable or paid to or
for the benefit of the Grantor pursuant to, or in contemplation of, any
occupational lease;

1.2.24"Scheduled Property", all premises intended to be mortgaged, charged or
assigned by this Deed listed at Schedule 1 hereto and such expressions shall
include any part or parts of the Scheduled Property and any rights and
appurtenances appertaining thereto;

1.2.25"Secured Obligations", all Obligations owing or incurred by the Non-U.S.
Borrowers to the Secured Parties under the Loan Documents whether present or
future, actual or contingent (and whether incurred solely or jointly, or jointly
and severally, and whether as principal or surety or in some other capacity);

1.2.26"Security Accounts", the bank accounts in the name of the Grantor as more
particularly listed in Part 6 of Schedule 2  (Security Accounts) and with the
banks and bearing the account numbers set out therein, and any account or
accounts replacing the same from time to time and the debt represented thereby;

1.2.27"Security Assets", all assets, undertakings, rights and property of the
Grantor (both present and future), the subject of any security created pursuant
to this Deed and includes for the avoidance of doubt, the Grantor's rights and
interest in the Assigned Property, the Floating Charge Property and the Charged
Property;

1.2.28"Security Period", the period beginning on the date of this Deed and
ending on the date on which the Lender irrevocably confirms in writing that all
the Secured Obligations have been unconditionally and irrevocably paid and
discharged in full;

1.2.29"Shares", all shares specified in Part 4 of Schedule 2  (Shares) under the
heading "Shares" and all other shares, stocks, debentures, bonds, warrants,
coupons or other securities and investments and all other interests (including,
but not limited to, loan capital), in each case together with all Related
Rights, now or in the future owned from time to time by, or on behalf of the
Grantor, in whatever form in every company, corporation, firm, entity or
consortium wheresoever situate;

1.2.30"Software":

(a)all computer programs, including source code and object code versions;

(b)all data, databases and compilations of data, whether machine readable or
otherwise; and

(c)all documentation, training materials and configurations related to any of
the foregoing.



7

 

--------------------------------------------------------------------------------

 

 

1.3Interpretation

1.3.1Clause 1.3 of the Credit Agreement shall apply to this Deed unless
otherwise provided in this Deed.

1.3.2In addition to Clause 1.3.1:

(a)an “amendment”, includes a supplement, amendment, novation, restatement or
re-enactment and “amended” is to be construed accordingly;

(b)“assets”, includes present and future properties, revenues and rights of
every description;

(c)an “authorisation”, includes an authorisation, consent, approval, resolution,
licence, exemption, filing, registration or notarisation;

(d)“company”, includes a corporation or a body corporate;

(e)“dispose”, means to sell, transfer, grant, lease, lend, grant options over or
otherwise dispose of and “disposal” is to be construed accordingly;

(f)"examiner", means an examiner appointed under the provisions of the Companies
Acts 1963-2013;

(g)“Grantor”, means the Grantor, its successors and permitted assigns;

(h)a provision or matter “including” or which “includes” shall be construed
without limitation to any events, circumstances, conditions, acts or matters
listed or specified after those words;

(i)the “Lender” and “Secured Party”  shall mean the Lender and each Secured
Party respectively, its and their successors, assigns, participants and novatees
and this Deed shall be enforceable notwithstanding any change in the
constitution of the Lender or any Secured Party or the absorption of the Lender
or any Secured Party in or amalgamation with any other person or the acquisition
of all or part of the undertaking of the Lender or a Secured Party by any other
person;

(j)a  “Loan Document” or any other document, agreement or instrument is a
reference to that Loan Document or other document, agreement or instrument as
amended, restated, assigned, novated, varied, supplemented or replaced from time
to time;

(k)a  “person”, includes any individual, company, government, state, agency,
organisation, association, body, department, trust, partnership (whether or not
having separate legal personality) or any other entity of any description;

(l)a  “regulation”, includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law but, if not having the
force of law, being of a type with which any person to which it applies is
accustomed to comply) of any governmental, inter-governmental or supranational
body, agency, department or regulatory, self-regulatory or other authority or
organisation;



8

 

--------------------------------------------------------------------------------

 

 

(m)“subsidiary” and “holding company”, means a subsidiary or a holding company
as defined by Section 155 Companies Act, 1963 and “subsidiaries” and “holding
companies” and cognate words shall be construed accordingly;

(n)the “winding up”, “dissolution” or “examinership” of a company shall be
construed so as to include any equivalent or analogous proceedings under the law
of the jurisdiction in which a company carries on business including, but not
limited to, the seeking of liquidation, winding up, reorganisation, dissolution,
examinership, administration, arrangements, adjustment, protection or relief of
debtors.

(o)a provision of law is a reference to that provision as extended, applied,
amended or re-enacted and includes any subordinate legislation;

(p)a Clause, a Subclause or a Schedule is a reference to a clause or subclause
of, or a schedule to, this Deed; and

(q)words denoting the neuter shall include the masculine and feminine and vice
versa.

1.3.3Unless the contrary intention appears, the index to and the headings in
this Deed do not affect its interpretation.

1.3.4If the Lender considers that an amount paid by any Non-U.S. Borrower to the
Lender under any Loan Agreement is capable of being avoided or otherwise set
aside on the liquidation or examinership of the Grantor or otherwise, then such
amount shall not be considered to have been irrevocably paid for the purposes
hereof.

1.3.5Notwithstanding anything to the contrary in this Deed, the obligations,
liabilities and undertakings under this Deed shall be deemed not to be
undertaken or incurred to the extent that the same would:

(a)constitute unlawful financial assistance prohibited by Section 60 of the
Companies Act 1963 (or any analogous provision of any other applicable law); or

(b)constitute a breach of Section 31 of the Companies Act 1990 (or any analogous
provision of any other applicable law).

1.4Certificates

Any certificate or determination of the Lender as to any amounts owing under
this Deed will be conclusive and binding on the Grantor, save in the case of
manifest error.





9

 

--------------------------------------------------------------------------------

 

 



 

SECTION 2.0 - NATURE OF SECURITY AND COVENANT TO PAY

2.1Nature of Security

2.1.1All the security created under this Deed:

(a)is created in favour of the Lender as security trustee on behalf of the
Secured Parties;

(b)is created over all of the present and future assets of the Grantor save for
the Excluded Assets; and

(c)is security for the payment of all the Secured Obligations.

2.1.2If the Grantor is prohibited from creating security over any of its assets
(including for the avoidance of doubt, its rights under any document) without
obtaining the consent of a third party:

(a)the Grantor must notify the Lender promptly upon it becoming aware of the
same; and

(b)the fixed charge or assignment created by this Deed shall not take effect as
regards the relevant asset until such consent is obtained, at which time that
asset shall immediately become subject to such charge or assignment;

(c)if applicable, the security created by this Deed will secure all amounts
which the Grantor may receive, or has received, under that document but exclude
the document itself including, but not limited to, all damages, compensation,
remuneration, profit, proceeds, rent or income derived therefrom; and

(d)unless the Lender otherwise requires, the Grantor must use its best
endeavours to promptly obtain the consent of such third party to that asset
being secured under this Deed.

2.2Covenant to Pay

The Grantor hereby unconditionally and irrevocably covenants with the Lender as
security trustee for the Secured Parties that it will pay, discharge or perform
the Secured Obligations on the due date therefor.  Any amount not paid hereunder
when due shall bear interest (after as well as before judgment and payable on
demand) at the Default Rate from time to time (compounding on a monthly basis)
from the due date until the date such amount is unconditionally and irrevocably
paid and discharged in full.

SECTION 3.0 - FIXED CHARGES, ASSIGNMENTS AND FLOATING CHARGE

3.1Fixed Charges

Subject to Clauses 3.6 and 3.11, the Grantor, as legal and beneficial owner, as
continuing security for the payment, performance and discharge of all of the
Secured Obligations hereby charges in favour of the Lender as security trustee
on behalf of the Secured Parties, by way of first fixed charge, all its present
and future rights, title, interest and benefit in and to:



10

 

--------------------------------------------------------------------------------

 

 

3.1.1all its estate, right, title and interest in any land, premises or
buildings (including the Scheduled Property) now belonging to the Grantor
(whether or not the legal title is vested in the Grantor or registered in the
name of the Grantor) and all future estate, right, title and interest of the
Grantor in such land, premises or buildings and in any other immovable property
(in each case whether freehold or leasehold and whether or not registered)
vested in or held by or on behalf of the Grantor from time to time and the
proceeds of sale thereof together in all cases (to the extent the same are not
already subject to an effective fixed security hereunder) all fixtures and
fittings (including trade fixtures) and all fixed plant and machinery from time
to time in or on such land, premises or buildings with the payment, performance
and discharge of the Secured Obligations, and hereby assents to the registration
of such charges as a burden on such freehold, leasehold and other immovable
property (as applicable);

3.1.2the Licences;

3.1.3the Shares and all Related Rights;

3.1.4the Fixtures and Fittings;

3.1.5all of its rights in respect of any amount standing to the credit of any
account (including without prejudice to the generality of the foregoing, the
Security Accounts and the Book Debt Receivables Account) it has with any person
and the debt represented by it;

3.1.6all Book Debt Receivables, all other moneys due and owing to the Grantor
and the benefit of all rights, securities or guarantees of any nature enjoyed or
held by it in relation to each of the same;

3.1.7all its Intellectual Property, provided that to the extent that a fixed
charge is not created over any of the Intellectual Property by this Clause
3.1.7, the charge thereover purported to be effected by this clause shall
operate as an absolute assignment of any and all damages, compensation,
remuneration, profit, rent, royalty or income which the Grantor may now or at
any time hereafter derive therefrom or be awarded or entitled to in any respect
thereof;

3.1.8all of its beneficial interest, claim or entitlement in and to any pension
fund and in and to any asset of any pension fund;

3.1.9all of its goodwill;

3.1.10all of the uncalled capital of the Grantor and all rights and claims to
which the Grantor is now or may hereafter become entitled as a result of any
calls made in relation thereto;

3.1.11all rights and claims to which the Grantor is now or may hereafter become
entitled in relation to or in connection with the Security Assets, including
those against any manufacturer, supplier, installer, builder, contractor,
professional advisor, lessee or licensee and any guarantor or surety for the
obligations of any such person and, to the extent that any of the Security
Assets are now or at any time hereafter hired, leased or rented to any other
person, the rights under the hiring, leasing or rental contract or agreement and
any guarantee, indemnity or security for the performance of the obligation of
such person and any other rights and benefits relating thereto; and

3.1.12all rights and benefits in respect of the Insurances and all claims and
returns of premiums in respect thereof to the extent that they are not
effectively assigned by Clause 3.3 below.



11

 

--------------------------------------------------------------------------------

 

 

3.2Assignments

Subject to Clause 3.6 and Clause 3.11, the Grantor, as legal and beneficial
owner as continuing security for the payment, performance and discharge of all
of the Secured Obligations hereby assigns and agrees to assign absolutely to the
Lender as security trustee on behalf of the Secured Parties by way of first
fixed security, all its present and future right, title, interest and benefit in
and to:

3.2.1(insofar as the same are capable of assignment) the benefit of:

(a)all rights of the Grantor to be paid or receive compensation under any
statute by reason of any compulsory acquisition, requisition or other exercise
of compulsory power in relation to the Scheduled Property or any part thereof or
any refusal, withdrawal or modification of planning permission or approval
relative thereto or any control or restriction imposed on or affecting the use
of all or any part of the Scheduled Property and so that the production of this
Deed to the local authority, government body or agency or other person liable to
pay such compensation shall be a sufficient authority to such local authority,
government body or agency or other person to pay the same to the Lender and the
Lender shall have power to give good receipt therefor; and

(b)any covenant or undertaking for the making of roads and footpaths, laying
down of sewers or the provision of all other usual services including street
lighting and the payment of road charges or other private street improvement of
the Scheduled Property and any indemnity against payment of such charges or
expenses;

and hereby irrevocably appoints the Lender to be its attorney and in its name
and on its behalf to:

(i)claim, assess, agree, recover any such compensation; and

(ii)exercise any such right or to give any such notice or counter-notice
concerning the Scheduled Property as by or under any statute the Grantor may be
entitled to exercise or give against or to any local or other competent or
appropriate authority;

3.2.2(insofar as the same are capable of assignment) the Insurances and all
proceeds in respect of the Insurances and all rights and benefits in respect of
the Insurances (including all claims relating to the Insurances and all returns
of premiums in respect thereof);  

3.2.3(insofar as the same are capable of assignment)  all of its rights and
benefits (but not its obligations) in respect of:

(a)the Relevant Contracts (including all monies payable to the Grantor and all
claims, awards and judgments in favour of or received or receivable by the
Grantor under or in connection with any Relevant Contracts);

(b)all occupational leases;

(c)all Rental Income;

(d)all guarantees of Rental Income contained in or relating to any occupational
lease;



12

 

--------------------------------------------------------------------------------

 

 

(e)all letters of credit issued in its favour; and

(f)all bills of exchange and other negotiable instruments held by it; and

3.2.4all of its rights in respect of any Intercompany Loans to which it is a
party.

3.3Non-assignable

To the extent that any such right, title and interest described in Clause 3.2.2
or 3.2.3 is not assignable or capable of assignment:

3.3.1the assignment purported to be effected by Clause 3.2 shall operate as:

(a)in the case of the Insurances, an assignment of any and all present and
future proceeds of the Insurances; and

(b)in the case of the Relevant Contracts, occupational leases, guarantees of
Rental Income and letters of credit (as the case may be) an assignment of all
present and future damages, compensation, remuneration, profit, rent, income or
monies which the Grantor may derive therefrom or be awarded or entitled to in
respect thereof; and

in each case as continuing security for the payment and performance of the
Secured Obligations; and

3.3.2the Grantor shall hold the benefit of any such right, title and interest in
trust for the Lender.

3.4Floating Charge

The Grantor, as beneficial owner, as continuing security for the payment,
performance and discharge of the Secured Obligations, hereby charges in favour
of the Lender on behalf of the Secured Parties by way of first floating charge
all of the Grantor’s stock-in-trade, inventory and raw materials together with
the whole of the Grantor’s undertakings, property, assets and rights whatsoever
and wheresoever both present and future, other than any assets for the time
being effectively mortgaged or charged to the Lender on behalf of the Secured
Parties by way of mortgage or fixed charge or effectively assigned to the
Lender on behalf of the Secured Parties (whether at law or in equity) pursuant
to Clause 3.1, 3.2 and 3.3 of this Deed or otherwise subject to an effective
fixed security in favour of the Lender on behalf of the Secured Parties.

3.5Crystallisation of Floating Charge

3.5.1The Lender may at any time:

(a)on or after the occurrence of an Event of Default which is continuing; and

(b)if it shall appear to the Lender that all or a substantial part of the
Floating Charge Property is in danger of being seized or sold under any form of
distress or execution levied or threatened to be levied or to be otherwise in
jeopardy;

by notice in writing to the Grantor convert the floating charge with immediate
effect into a fixed charge with regard to any Floating Charge Property specified
in the notice.

3.5.2Notwithstanding Clause 3.5.1 and without prejudice to any rule of law which
may have a similar effect, the floating charge shall automatically be converted
with immediate



13

 

--------------------------------------------------------------------------------

 

 

effect into a fixed charge as regards the Floating Charge Property and without
notice from the Lender to the Grantor on:

(a)the Grantor ceasing to carrying on its business;

(b)the presentation of a petition for the compulsory winding up of the Grantor;

(c)the convening of a meeting for the passing of a resolution for the voluntary
winding up of the Grantor;

(d)the appointment by any person of a receiver and/or manager to the Grantor or
any of its assets;

(e)the presentation of a petition for the appointment of an examiner to the
Grantor or any related company;

(f)the creation or attempted creation of any Lien over all or any part of the
Floating Charge Property without the prior consent in writing of the Lender or
the levying or attempted levying by any person of any distress, execution,
sequestration or other process against any of the Floating Charge Property; or

(g)the issuance of a notice to the Grantor striking the Grantor off the register
of companies.

3.6Excluded Assets

Notwithstanding Clauses 3.1 to 3.5 (inclusive), no Lien or security interest is
hereby granted on any Excluded Assets and references in this Deed to Security
Assets shall be deemed to exclude any Excluded Assets.

3.7Negative Pledge

3.7.1The Grantor shall not, save as otherwise permitted by the terms of the Loan
Documents:

(a)create or permit to subsist any Lien on any Security Asset; or

(b)sell, transfer, licence, lease, grant any option over or otherwise dispose of
any Security Asset or enter into any agreement to sell, transfer, licence,
lease, grant any option over or otherwise dispose of any Security Asset.

3.7.2The Grantor, without prejudice to Clause 3.7.1(a) and (b) above but in
addition to the restrictions in those sub-clauses, shall not sell, assign,
charge, factor or discount or in any other manner deal with any of the Book Debt
Receivables without the prior written consent of the Lender.

3.8After Acquired Property

If and whenever the Grantor shall acquire after the date of this Deed any
freehold, leasehold or other immovable property it shall forthwith inform the
Lender in writing of the acquisition and as soon as may be practicable if so
required by the Lender deliver to the Lender the deeds and documents in its
possession relating to the property so acquired and the Grantor shall, if
required by the Lender, at the Grantor's own expense, execute, deliver, sign,
and do all acts and deeds which shall be necessary to grant to the Lender a
first fixed charge on such property in such form as the Lender on behalf of the
Secured Parties shall require as further security for all monies



14

 

--------------------------------------------------------------------------------

 

 

intended to be hereby secured.  Forthwith upon the acquisition of any land, the
title to which is registered or required to be registered under the Registration
of Title Act, 1964, the Grantor shall give notice to the Lender and shall
furnish the Lender with such information regarding such land as the Lender may
reasonably require and to produce the relevant land certificate to the Lender if
required by the Lender to register a Lien as a burden against the Charged
Property.

3.9Validity of Charges

The charges hereby created shall be and shall be deemed to be effective and
shall have effect whether or not the principal monies and interest and all other
sums intended to be hereby secured or any part thereof shall be advanced before
or after or upon the date of the execution of these presents.

3.10Continuing Obligations

Notwithstanding any other provisions of this Deed:

3.10.1the Grantor shall remain liable under any contracts (including the
Relevant Contracts), agreements and other documents included in the Security
Assets (to the extent set forth therein) to perform all of its duties and
obligations thereunder to the same extent as if this Deed had not been executed;

3.10.2the exercise by the Lender of any of the rights hereunder shall not
release the Grantor from any of its duties or obligations under such contracts,
agreements and other documents; and

3.10.3the Lender shall not have any obligation or liability under any such
contracts, agreements or other documents included in the Security Assets by
reason of this Deed, nor shall the Lender be obligated to perform any of the
obligations or duties or to discharge any of the liabilities of the Grantor
thereunder or to make any payment or any enquiry as to the nature or sufficiency
of any payment received by it or the Grantor or to take any action to collect or
enforce any such contract, agreement or other document.

3.11Proviso for Redemption/Release/Reassignment

Upon satisfaction in full of the Secured Obligations and subject to the Grantor
ceasing to have any liability (whether actual or contingent) to the Lender on
behalf of the Secured Parties in respect of the Secured Obligations in
accordance with the terms of this Deed and the Secured Parties ceasing to be
under any commitment to advance any amounts to any Credit Party and upon the
payment of all costs, charges and expenses incurred by the Lender or any
Receiver in relation to this Deed effected by operation of law or pursuant to
any judgment, decree or act of the Grantor the security hereby constituted shall
be automatically released and all rights to the Security Assets shall revert to
the Grantor.  The Lender will at any time thereafter at the request and cost of
the Grantor (but subject to the rights and claims of any person having prior
rights to the Security Assets or any of them)  execute and do all such deeds,
acts and things that may be necessary to surrender, reassign, discharge or
release the charges and assignments hereby created and reconvey or surrender to
the Grantor or its assigns the Security Assets.

SECTION 4.0 - ENFORCEABILITY OF SECURITY

4.1Events of Default 

The security hereby constituted shall immediately become enforceable and the
floating charge hereby granted shall immediately crystallise and become a
specific charge and all rights of the



15

 

--------------------------------------------------------------------------------

 

 

Grantor to deal for any purpose whatsoever with the Security Assets or any part
thereof following the occurrence of an Event of Default which is continuing.

SECTION 5.0 - RIGHTS AND POWERS OF THE LENDER

5.1Entry into Possession

At any time after the security hereby constituted shall have become enforceable
the Lender may, in its absolute discretion:

5.1.1enforce all or any part of the security in any manner it sees fit and the
power of sale and other powers conferred on mortgagees by the Act shall apply to
this Deed in each case as varied or extended by this Deed without the need to
obtain the consent of the Grantor or an order for possession under Sections 97
or 98 of the Act; and/or

5.1.2without further notice or demand, enter into possession of the Security
Assets (or any part thereof); and/or

5.1.3sell, call in, collect, convert into money or otherwise deal with the
Security Assets (or any part thereof) with the power to sell any of the Security
Assets either together as one lot or in parcels and either by public auction,
tender or private contract and either for a sum on account and a charge for the
balance with full power upon every such sale to make any special or other
stipulation as to the title or evidence of commencement of title or otherwise
which the Lender and/or any Receiver shall think proper and with full power to
give an option to purchase all or any part of the Security Assets, buy in,
rescind or vary any contract for the sale of the Security Assets or any part
thereof and to resell the same without being responsible for any loss which may
be occasioned thereby and with full power to compromise and effect compositions
and for the purposes aforesaid or any of them to execute and do all such
assurances and things as it shall think fit and any and all monies expended by
the Lender on behalf of the Secured Parties and/or any Receiver under this
Section shall be deemed to be expenses properly incurred by the Lender and/or
any Receiver.

PROVIDED THAT Section 99 of the Act shall not apply to this Deed and neither the
Lender nor any Receiver shall be obliged to take any steps to sell or lease the
Security Assets (or any part thereof) after going into possession of the
Security Assets (or any part thereof) and the Lender and any Receiver shall have
absolute discretion as to the time of exercise of the power of sale and the
power of leasing and all other powers conferred on them by the Act or
otherwise.  The rights of the Lender and any Receiver are without prejudice to
and in addition to any right of possession (express or implied) to which the
Lender and/or any Receiver is otherwise entitled (whether by virtue of this
Deed, operation of law,  statute, contract or otherwise).

5.2Further Right of Possession

In addition to the powers hereunder given the Lender may enter into possession
of and hold or appoint a Receiver to take possession of any part of the Security
Assets which may at any time appear to it in danger of being taken under any
process of law by any creditor of the Grantor or to be otherwise from any cause
whatever in jeopardy and to any Receiver appointed under this Clause the
provisions of Clause 6.1 shall apply mutatis mutandis and the Lender may at any
time give up possession or withdraw the receivership.



16

 

--------------------------------------------------------------------------------

 

 

5.3Power of Sale

At any time after the security hereby constituted has become enforceable the
power of sale and all other powers conferred on mortgagees by the Act shall be
exercisable immediately without the need:

5.3.1for the occurrence of any of the events specified in sub-sections (a) to
(c) of section 100(1) of the Act; or

5.3.2to give notice as specified in the final proviso to section 100(1) of the
Act; or

5.3.3to obtain the consent of the Grantor or a court order authorising the
exercise of the power of sale under sections 100(2) or (3) of the Act; or

5.3.4to give any notice to the Grantor under section 103(2) of the Act.

Section 94 of the Act shall not apply to any security constituted by this Deed
or any enforcement of such security.

5.4Power of Leasing and Accepting Surrenders

The statutory powers of leasing conferred on the Lender and any Receiver are
extended so as to authorise the Lender and any Receiver to lease, make
agreements for leases, accept surrenders of leases and make agreements to accept
surrenders of leases as it or he may think fit and without the need to comply
with any provision of sections 112 to 114 of the Act.  Without prejudice to the
generality of the foregoing, the Lender and any Receiver may exercise the
statutory power to accept surrenders of leases conferred by the Act for any
purpose that it or he thinks fit and not just for the purpose of granting new
leases under section 112 of the Act and any new lease granted by the Lender or
any Receiver following the acceptance of a surrender need not comply with the
requirements of section 114(3) of the Act.

5.5Power to Conduct Business 

At any time after the occurrence of an Event of Default which is continuing and
until the whole of the Security Assets shall be sold, called in, collected or
converted under the powers of conversion the Lender may if it shall think fit so
to do, carry on the business of the Grantor in and with the Security Assets and
may manage and conduct the same as it shall in its discretion think fit and for
the purposes of the said business may employ such agents, managers, Receivers,
accountants and servants upon such terms as to remuneration or otherwise as it
shall think proper and may exercise all rights of voting conferred by any part
of the Security Assets and otherwise deal with and exercise or permit to be
exercised any powers or rights incidental to the ownership of any of the
Security Assets on such terms and conditions and generally in such manner as it
may deem expedient and generally may do or cause to be done all such acts and
things and may enter into such arrangements respecting the Security Assets or
any part thereof as it could do it if was absolutely entitled thereto and
without being responsible for any loss or damage which may arise or be
occasioned thereby. The Lender shall out of the profits and income of the
Security Assets and the monies to be made by it in carrying on the said business
pay and discharge the expenses incurred in and about the carrying on and
management of the said business or in the exercise of any of the powers
conferred by this Section or otherwise in respect of the Security Assets and all
outgoings which it shall think fit to pay and shall pay and apply the residue of
the said profits, income and monies in the same manner as hereinbefore provided
with respect of the monies to arise from any sale, calling in, collection or
conversion under the powers of conversion. 



17

 

--------------------------------------------------------------------------------

 

 

5.6Due Date for Statutory Purposes

For the purpose of all powers implied by statute (but not otherwise), the
Secured Obligations are deemed to have become due on the date of this Deed.

5.7Non-applicability of Sections 92 and 94 of the Act

Section 92 of the Act shall not apply to this Deed.  Section 94 of the Act shall
not apply to the security constituted by this Deed or any enforcement of such
security.

5.8Position of Third Parties

No person (including a purchaser) dealing with the Lender or any Receiver or its
or his attornies or agents will be concerned to enquire:

5.8.1whether any of the Secured Obligations have become payable or remain due;
or

5.8.2whether due notice has been given to any person; or

5.8.3whether any power which the Lender or any Receiver is purporting to
exercise has become exercisable or has been or is being properly exercised; or

5.8.4whether the Receiver is authorised to act; or

5.8.5how any money paid to the Lender as security trustee on behalf of the
Secured Parties or to any Receiver is to be applied,

and all protections to purchasers contained in sections 105, 106 and 108(5) of
the Act shall apply to any person (including a purchaser) dealing with the
Lender or any Receiver in like manner as if the statutory powers of sale and
appointing a receiver had not been varied or extended by this Deed.

5.9Receipt of Lender Good Discharge

Upon any sale, calling in, collection or conversion or other dealing under any
of the provisions herein contained the receipt of the Lender or any Receiver for
the purchase money of the Security Assets sold or for any other monies paid to
it shall effectually discharge the purchaser or person paying the same therefrom
and from being concerned to see to the application or the loss or misapplication
thereof. 

5.10Application of Monies

Notwithstanding section 109 of the Act, the Lender shall hold the monies arising
from any exercise of the powers of sale or conversion upon trust that it shall
thereout in the first place pay or retain or provide for the payment or
satisfaction of the costs and expenses and liabilities incurred in or about the
execution of such powers or otherwise in relation to these presents and shall
apply the residue of such monies in accordance with Clause 8.3 of the Credit
Agreement. 

SECTION 6.0 - APPOINTMENT OF RECEIVER

6.1Power of Appointment

At any time after the occurrence of an Event of Default which is continuing (and
so that no delay or waiver of the right to exercise the powers hereby conferred
shall prejudice the future exercise of such powers) and without the need for the
occurrence of any of the events specified in section



18

 

--------------------------------------------------------------------------------

 

 

108(1)(a) to (c) inclusive of the Act, the Lender may without further notice by
writing under the hand of any director, general manager, assistant general
manager or secretary for the time being of the Lender or any person authorised
by any one of them in writing appoint a Receiver of the Security Assets or any
part thereof and remove any Receiver so appointed and appoint another or others
in his stead and/or appoint another person to act jointly with any such Receiver
and the following provisions shall have effect:

6.1.1such appointment may be made either before or after the Lender shall have
entered into or taken possession of the Security Assets or any part thereof;

6.1.2such Receiver shall have and be entitled to exercise all powers conferred
by the Act, without the restrictions contained in the Act, in the same way as if
the Receiver had been duly appointed under the Act and in addition, shall have
the power on behalf of and at the cost of the Grantor to do or omit to do
anything which the Grantor could do or omit to do in relation to the Security
Assets or any part thereof and in particular but without limiting any powers
hereinbefore referred to shall have power to do all or any of the following:  

(a)to enter upon, take possession of, collect and get in the Security Assets and
for that purpose to take, defend or discontinue any proceedings or submit any
matter to arbitration or mediation in the name of the Grantor;

(b)to re-let or let the Security Assets or any part thereof from time to time to
such person or persons as he shall think fit for any term of years which he
thinks right or on yearly monthly or weekly tenancies at the best rents which
may be reasonably obtainable and to surrender or accept surrenders, grant
licences or otherwise dispose of all or any of the Security Assets on such terms
and conditions as he may think fit;

(c)to carry on, manage, develop, construct or diversify the business of the
Grantor or any part thereof (or concur in so doing);

(d)to sell or concur in selling the Security Assets or any part thereof and to
carry such sale into effect and by deed in the name and on behalf of the Grantor
or otherwise convey the same to the purchaser thereof;

(e)to make any arrangement or compromise or enter into, vary or cancel any
contracts which he shall think expedient in the interests of the Lender;  

(f)to make and effect all such repairs, improvements, structural and other
alterations or extensions or demolitions or renewals of the Security Assets as
he shall think fit and renew such of the plant, machinery and any other effects
of the Grantor whatsoever as shall be worn out lost or otherwise become
unserviceable without being responsible for loss or damage; and do anything else
in connection with the Security Assets which the Receiver may think desirable
for the purpose of making productive and increasing the letting or market value
of the Security Assets or protecting the security hereby created; and

(g)to effect, maintain, renew, increase or vary such insurances as he shall, in
his absolute discretion, think fit;

(h)to promote the formation of a subsidiary company and/or companies of the
Grantor with a view to such subsidiary company and/or companies



19

 

--------------------------------------------------------------------------------

 

 

purchasing, leasing, licensing or otherwise acquiring interests in all or any of
the assets of the Grantor;

(i)to make allowances to, and re-arrangements with, any lessee, tenants or other
persons from whom any rents and profits may be receivable (including the
granting of any licences and reviewing rent in accordance with the terms of and
varying the provisions of any leases affecting the Security Assets);

(j)to redeem any prior encumbrance and to settle and prove the accounts of the
encumbrancer and accounts so settled and proved shall be conclusive and binding
on the Grantor and the money so paid shall be a receivership expenses;

(k)to settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands with or by any person who is or claims
to be a creditor of the Grantor or relating in any way to the Security Assets or
any part thereof and take, defend, continue and discontinue any proceedings
relating to the Security Assets or any part thereof;

(l)to appoint, hire and employ and to remunerate managers, agents, servants,
attendants, workmen and others on such terms and generally in such manner as he
shall think fit in connection with any exercise by him of any of the within
powers or otherwise for any purpose connected with the Security Assets or any
part thereof and to discharge any person so appointed, hired or employed; and

(m)generally, to use (at his option) the name of the Grantor in the exercise of
all or any of the powers hereby conferred and to do all such other acts and
things as maybe considered to be incidental or conducive to any of the matters
and powers aforesaid and which the Receiver may or can lawfully do as agent for
the Grantor;

6.1.3unless otherwise directed by the Lender, such Receiver may also exercise
all the powers and authority vested in the Lender by these presents and in
particular all powers vested in the Lender by Section 5.0 hereof;

6.1.4the Lender may from time to time fix the remuneration of such Receiver and
direct payment thereof out of the Charged Property but the Grantor alone shall
be liable for such remuneration;

6.1.5the Lender may from time to time or at any time require such Receiver to
give security for the due performance of his duties as such Receiver and may fix
the nature and amount of security to be so given but the Lender shall not be
bound in any case to require any such security;

6.1.6the Lender shall be in no way responsible for any misconduct or negligence
on the part of such Receiver;

6.1.7subject as provided in Section 5.0 and herein the provisions of any
relevant enactment conferring powers on a mortgagee or Receiver shall apply to
and be deemed to be conferred upon any Receiver appointed hereunder as if such
provisions and powers were incorporated herein. 



20

 

--------------------------------------------------------------------------------

 

 

6.2Powers of Receiver to Borrow

Subject as provided in this Section, any Receiver appointed under these presents
may for the purpose of defraying his costs charges, losses or expenses
(including his remuneration) which shall be incurred by him in the exercise of
the powers, authorities and discretions vested in him and for all other purposes
hereof or any of them, raise and borrow money on the security of the Security
Assets or any part thereof either in priority to the security hereby constituted
or otherwise and on such terms and conditions as he may think fit and no person
lending any such money shall be concerned to enquire as to the propriety or
purpose of the exercise of this power or to see to the application of any monies
so raised or borrowed provided that no Receiver shall exercise this power
without first obtaining the written consent of the Lender but the Lender shall
incur no responsibility or liability to the Grantor or otherwise by reason of
its giving or refusing such consent whether absolutely or subject to any
limitation or condition.

6.3Application of Monies by Receiver

The net profits of carrying on the said business and/or the net proceeds of any
sale by the Receiver shall subject to any prior ranking claims thereon, and
notwithstanding section 109 of the Act, be applied by him as follows:

6.3.1firstly, in payment of all costs, charges and expenses of and incidental to
the appointment of the Receiver and the exercise by him of all or any of the
powers aforesaid including the remuneration of the Receiver and all outgoings
properly paid by him; and

6.3.2secondly, in or towards payment in the manner provided in Clause [8.3] of
the Credit Agreement,

PROVIDED THAT if the Receiver shall be of the opinion that the security may
prove deficient payments may be made on account of unpaid principal monies
before unpaid interest due under these presents but such alteration in the order
of payment of principal monies and interest shall not prejudice the right of the
Lender to receive the full amount to which it would have been entitled if the
primary order of payment had been observed or any less amount which the sum
ultimately realised may be sufficient to pay.

6.4Liability of the Lender and Receiver

The Lender and any Receiver appointed by the Lender under this Deed shall not,
in any circumstances, whether by reason of the Lender or such Receiver entering
into possession of the Security Assets or any part thereof or for any other
reason whatsoever be liable to account as mortgagee in possession or on any
basis whatsoever for anything except actual receipts or be liable for any loss
arising from any realisation of the Security Assets or any part thereof or any
default or omission in relation to the Security Assets or any exercise or
non-exercise of any power, authority or discretion conferred on the Lender or
any Receiver in relation to the Security Assets or any part thereof by or
pursuant to this Deed or the Act.

6.5Receiver Agent of the Grantor

Any Receiver appointed hereunder shall be deemed to be the agent of the Grantor
for all purposes and be in the same position as the Receiver duly appointed
under the Act in connection with his powers and duties hereunder save so far as
he shall be specifically authorised to engage the responsibility of the Lender
or shall expressly undertake personal liability which he shall not be deemed to
do by entering into any contract as or in which he is described as Receiver and
the Grantor shall be solely responsible for all acts and defaults of the
Receiver as agent for the Grantor and for such remuneration of the Receiver as
the Lender shall consider reasonable and



21

 

--------------------------------------------------------------------------------

 

 

be liable under any contracts or engagements made or entered into by him and the
Lender shall not in making the appointment or in consenting thereto incur any
liability for any such acts or defaults or otherwise save in the case of fraud,
gross negligence or wilful misconduct.

6.6Section 108 of the Act

The provisions of section 108 of the Act (with the exception of sub-sections
1(a) and (b) thereof and save so far as modified by the provisions hereof) shall
apply to these presents and to any Receiver appointed by the Lender hereunder.
 Section 108(7) of the Act shall not apply to the commission and/or remuneration
of a Receiver appointed pursuant to this Deed.  A Receiver shall be entitled to
remuneration at a rate to be fixed by agreement between such Receiver and the
Lender (or failing such agreement to be fixed by the Lender).

SECTION 7.0 - CONTINUING SECURITY, ETC.

7.1Continuing Security

The security constituted by this Deed shall be  a continuing security which
shall extend to all the Secured Obligations and shall not be considered as
satisfied or discharged by any intermediate payment or settlement of all or any
of the Secured Obligations and is in addition to and independent of and shall
not prejudice, affect or merge with any other security which the Lender may hold
at any time for any of the Secured Obligations and shall not be in any way
prejudiced thereby or by the invalidity thereof.

7.2Opening of New Accounts

7.2.1If for any reason the security constituted hereby or pursuant hereto ceases
to be a continuing security (other than by way of discharge of such security),
the Lender and any Secured Party may open a new account with or continue any
existing account with the Grantor and the liability of the Grantor in respect of
the Secured Obligations at the date of such cessation shall remain regardless of
any payments in or out of any such account.

7.2.2At any time on receiving notice that the Grantor has created a Lien over
any of the property or assets hereby charged the Lender and any Secured Party
may close the then current account of the Grantor (if any) and open a new
account with the Grantor and no monies paid or carried to the credit of such new
account shall be appropriated towards or have the effect of discharging any part
of the amount owing on this security at the date of such notice. 

7.3Reinstatement

7.3.1Where any discharge (whether in respect of the obligations of the Grantor
or any security for those obligations or otherwise) is made in whole or in part
or any arrangement is made on the faith of any payment, security or other
disposition which is avoided or must be restored on insolvency, liquidation or
otherwise without limitation, the liability of the Grantor under this Deed shall
continue as if the discharge or arrangement had not occurred. 

7.3.2The Lender may concede or compromise any claim that any payment, security
or other disposition is liable to avoidance or restoration.



22

 

--------------------------------------------------------------------------------

 

 

7.4Waiver of Defences

7.4.1The liability of the Grantor hereunder will not be affected by any act,
omission, circumstance, matter or thing which but for this provision would
release or prejudice any of its obligations hereunder or prejudice or diminish
such obligations in whole or in part, including without limitation, and whether
or not known to the Grantor or any Secured Party:

(a)any time, indulgence or waiver granted to, or composition with, the Grantor
or any other person; or

(b)the release of the Grantor or any other person under the terms of any
composition or arrangement with any creditor of the Grantor; or

(c)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect or take up or enforce any rights or remedies
against, or any security over assets of, the Grantor or any other person or any
non-presentment or non-observance of any formality or other requirement in
respect of any instruments or any failure to realise the full value of any other
security; or

(d)any legal limitation, disability, incapacity or lack of powers, authority or
legal personality of or dissolution or change in the members or status of or
other circumstance relating to, the Grantor or any other person; or

(e)any variation (however fundamental and whether or not involving any increase
in the liability of the Grantor thereunder) or replacement of any Loan Document
or any other document or security so that references to the Loan Documents or
other documents or security in this Deed shall include each such variation or
replacement; or

(f)any unenforceability, illegality, invalidity or frustration of any obligation
of the Grantor or any other person under any Loan Document or any other document
or security, or any failure of the Grantor to become bound by the terms of a
Loan Document whether through any want of power or authority or otherwise; or

(g)any postponement, discharge, reduction, non-provability or other similar
circumstance affecting any obligation of the Grantor under a Loan Document or
any security granted therefor resulting from any insolvency, liquidation or
dissolution proceedings or from any law, regulation or order, this Deed be
construed as if there were no such circumstance,

to the intent that the Grantor's obligations under this Deed shall remain in
full force, and this Deed shall be construed accordingly, as if there were no
such circumstance, act, variation, limitation, omission, unenforceability,
illegality, matter or thing.

The Lender shall not be concerned to see or investigate the powers or
authorities of the Grantor or its officers or agents, and monies obtained or
Secured Obligations incurred in purported exercise of such powers or authorities
or by any person purporting to act on behalf of the Grantor shall be deemed to
form a part of the Secured Obligations, and "Secured Obligations" shall be
construed accordingly.



23

 

--------------------------------------------------------------------------------

 

 

7.5Additional Security

This Deed is in addition to and is not in any way prejudiced by any other
security now or hereafter held by the Lender.

SECTION 8.0 - SHARES

8.1Covenants relating to Shares

The Grantor hereby covenants with the Lender as security trustee on behalf of
the Secured Parties that in relation to the Shares it will at all times during
the continuance of this security comply with the provisions set forth in the
following Clauses of this Section, save to the extent otherwise permitted by the
terms of the Credit Agreement.

8.2Deposit of Title Documents

The Grantor shall:

8.2.1immediately upon the date of this Deed, or if acquired after the date of
this Deed, forthwith following the acquisition of same, deposit with the Lender,
or as the Lender may direct, all certificates and other documents of title or
evidence of ownership in relation to any of the Shares; and

8.2.2execute in blank and deliver to the Lender all share transfer forms and all
other documents which may be requested by the Lender in order to enable the
Lender or its nominees to be registered as the owner or otherwise obtain a legal
title to any of the Shares.

8.3Changes to Rights

The Grantor shall not take or allow the taking of any action on its behalf in
relation to any of the Shares which would (in the opinion of the Lender)
prejudice the value of, or the ability of the Lender to realise, the security
created in this Deed.

8.4Calls 

The Grantor shall pay all calls or other payments due and payable in respect of
any of the Shares and in the event of the Grantor failing to do so, the Lender
may, but shall not be obliged to, pay the calls or other payments on behalf of
the Grantor.  The Grantor must immediately on request reimburse the Lender for
any payment made by the Lender in respect of the foregoing.

8.5Other Obligations in respect of Shares

8.5.1The Grantor shall promptly copy to the Lender and comply with all requests
for information which is within its knowledge relating to any of the Shares.  If
it fails to do so, the Lender may elect to provide such information as it may
have on behalf of the Grantor.

8.5.2The Grantor shall comply with all other conditions and obligations assumed
by it in respect of any of the Shares.



24

 

--------------------------------------------------------------------------------

 

 

8.6Voting and Dividend Rights

8.6.1Until the occurrence of an Event of Default which is continuing and upon
the receipt of written notice from the Lender informing the Grantor otherwise:

(a)the Grantor may exercise the voting rights, powers and other rights in
respect of the relevant Shares provided that such rights and powers must not be
exercised in any manner which would prejudice the value of, or the ability of
the Lender to realise, the security created by this Deed; and

(b)all dividends or other income paid or payable in relation to any investments
shall be paid directly to the Grantor.

The Grantor shall indemnify the Lender against any loss or liability incurred by
the Lender as a consequence of the Lender acting in respect of the Shares on the
direction of the Grantor unless such loss or liability is caused by the
negligence or wilful default of the Lender.

8.6.2Upon the occurrence of an Event of Default which is continuing and upon the
receipt of written notice from the Lender informing the Grantor otherwise, the
Lender may exercise (in the name of the Grantor and without any further consent
or authority on the part of the relevant company) any voting rights and any
powers or rights which may be exercised by the legal or beneficial owner of any
Share, any person who is the holder of any investment.

SECTION 9.0 - SECURITY ACCOUNTS

9.1Covenants relating to Security Accounts

The Grantor hereby covenants with the Lender as security trustee on behalf of
the Secured Parties that in relation to the Security Accounts it will at all
times during the continuance of this security comply with the provisions set
forth in the following Clauses of this Section 9.0, save to the extent otherwise
permitted by the Credit Agreement.

9.2Security Accounts

All Security Accounts must, unless the Lender otherwise agrees in writing, be
maintained with an Account Bank.

9.3Withdrawals

9.3.1The Grantor shall not, following the occurrence of an Event of Default
which is continuing, withdraw any moneys from a Security Account except with the
prior consent of the Lender.

9.3.2Subject as provided in Clause 9.3.1, the Lender (or a Receiver) may
withdraw amounts standing to the credit of a Security Account to meet an amount
due and payable in accordance with the terms of the Loan Documents when it is
due and payable.

9.4Notices of Charge

Upon execution and delivery of this Deed, the Grantor shall immediately:

9.4.1give notice to any relevant Account Bank substantially in the form of Part
1 of Schedule 3  (Form of Letters for Security Account); and



25

 

--------------------------------------------------------------------------------

 

 

9.4.2use its best endeavours to ensure that the Account Bank acknowledges the
notice substantially in the form of Part 1 of Schedule 3  (Form of Letters for
Security Account).

SECTION 10.0 - BOOK DEBT RECEIVABLES ACCOUNT

10.1Covenants relating to Book Debt Receivables Account

The Grantor hereby covenants with the Lender as security trustee on behalf of
the Secured Parties that in relation to the Book Debt Receivables Account it
will at all times during the continuance of this security comply with the
provisions set forth in the following Clauses of this Section 10.0, save to the
extent otherwise permitted by the Credit Agreement.

10.2Book Debt Receivables Account

The Book Debt Receivables Account must, unless the Lender otherwise agrees in
writing, be maintained with an Account Bank.

10.3Receipts

The Grantor shall get in and realise its Book Debt Receivables in the ordinary
course of its business and hold the proceeds of the getting in and realisation
on trust for the Lender on behalf of the Secured Parties.

10.4Withdrawals

10.4.1The Grantor shall not, without the prior written consent of the Lender,
withdraw any moneys from Book Debt Receivables Account.

10.4.2The Lender (or a Receiver) may withdraw amounts standing to the credit of
a Book Debt Receivables Account to meet any Secured Obligation due and payable
in accordance with the terms of the Loan Documents when it is due and payable.

10.5Notices of Charge

10.5.1Upon execution and delivery of this Deed, the Grantor shall immediately
deliver to the Account Bank with which the Book Debt Receivables Account is
maintained, a notice to the Account Bank, and procure that the Account Bank has
signed and delivered to the Lender, a letter, in each case substantially in the
form of Part 4 of Schedule 3 (Form of Notice to Account Bank operating Book
Debts Receivables Accounts).

10.5.2Upon receipt of the acknowledgement in Clause  10.5.1 above from the
Account Bank, the Lender will send a letter to that branch substantially in the
form of Part 4 of Schedule 3  (Form of Letters for Book Debt Receivables
Account).

10.5.3The Grantor shall:

(a)collect all Book Debt Receivables in the ordinary course of trading as agent
for the Lender;

(b)immediately upon receipt pay all monies which it may receive in respect of
the Book Debt Receivables into the Book Debt Receivables Account;

(c)pending such payment into a Book Debt Receivables Account hold all monies so
received upon trust for the Lender.



26

 

--------------------------------------------------------------------------------

 

 

10.6Legal Assignment

The Grantor shall, if called upon to do so by the Lender, execute and deliver to
the Lender a legal assignment of its then Book Debt Receivables and other debts
on such terms as the Lender may require and give notice thereof to the debtors
from whom the same are due owing or incurred and take any other steps as the
Bank may require to perfect such legal assignment.

SECTION 11.0 - RELEVANT CONTRACTS/INSURANCES

11.1Covenants relating to Relevant Contracts and Insurances

The Grantor hereby covenants with the Lender as security trustee on behalf of
the Secured Parties that in relation to the Relevant Contracts and Insurances it
will at all times during the continuance of this security comply with the
provisions set forth in the following Clauses of this Section.

11.2Preservation

The Grantor shall not, without the prior written consent of the Lender:

11.2.1amend or waive any term of, or terminate, any Relevant Contract to which
it is a party; or

11.2.2take any action which might jeopardise the existence or enforceability of
any such Relevant Contract.

11.3Further Undertakings

The Grantor hereby further undertakes with the Lender that it shall:

11.3.1duly and promptly perform its obligations, and diligently pursue its
rights, under each Relevant Contract to which it is a party; and

11.3.2supply the Lender and any Receiver with copies of each Relevant Contract
and any information and documentation relating to any Relevant Contract
requested by the Lender or any Receiver.

11.4Notices of Assignment

Upon execution and delivery of this Deed, the Grantor shall immediately serve a
notice of assignment:

11.4.1in relation to the Insurances, substantially in the form of Part 2 of
Schedule 3  (Notice of Assignment of Insurances);

11.4.2in relation to the Relevant Contracts, substantially in the form set out
in Part 2 of Schedule 3 (Notice to Contract Party), on each counterparty to a
Relevant Contract to which it is a party; and

11.4.3use its best endeavours to procure that each such party acknowledges that
notice, substantially in the form of Part 3 of Schedule 3  (Letter of
Undertaking) or Part 3 of Schedule 3  (Acknowledgement from Contract Party) as
the case may be.



27

 

--------------------------------------------------------------------------------

 

 

SECTION 12.0 - INTELLECTUAL PROPERTY

12.1Covenants relating to Intellectual Property

The Grantor hereby covenants with the Lender as security trustee on behalf of
the Secured Parties that in relation to the Intellectual Property it will at all
times during the continuance of this security comply with the provisions set
forth in the following Clauses of this Section.

12.2Intellectual Property

The Grantor shall:

12.2.1if it shall become aware of any infringement of its Intellectual Property,
at once give the Lender all information in its possession with regard thereto
and at its own cost commence and diligently prosecute and permit the Lender in
the name, and at the cost of the Grantor, to commence and prosecute all
proceedings which in the sole opinion of the Lender are necessary to prevent
such infringement or to recover damages in respect thereof;

12.2.2not, without prior written consent of the Lender in relation to its
Intellectual Property or any part thereof grant any exclusive registered user
agreement or exclusive licence;

12.2.3lodge all notices, complete all filings and registrations and do all other
acts as may be necessary to ensure that its Intellectual Property is valid and
subsisting and remains vested in it and take all such actions and proceedings as
are reasonably necessary to protect such Intellectual Property and if any or all
such Intellectual Property shall at any time become void to lodge all notices
and do all acts as may be necessary to restore such Intellectual Property to it
and in particular to pay all fees as may be necessary for all of the above
purposes before the same shall become due.

SECTION 13.0 - GENERAL PROVISIONS

13.1Assignment

The provisions of Clause 10.6 of the Credit Agreement shall apply to this Deed
as though references to “this Agreement” were to “this Deed”.

13.2Consolidation

The statutory restrictions on the consolidation of mortgages shall not apply to
this security.

13.3Protection of Purchaser

Where a conveyance is made in professed exercise of the power of sale applicable
hereto the title of the purchaser (the "Purchaser") shall not be impeachable on
the grounds that no case has arisen to authorise the sale or that due notice was
not given or that the power was otherwise improperly exercised and the Purchaser
shall not either before or on conveyance be concerned to see or inquire whether
a case has arisen to authorise the sale or due notice has been given or the
power is otherwise than properly or regularly exercised but this provision shall
not prejudice a claim for damages against the person exercising the power or any
person damnified by an unauthorised or improper or irregular exercise thereof.



28

 

--------------------------------------------------------------------------------

 

 

13.4No Waivers,  Remedies Cumulative

No failure on the part of the Lender (or any Secured Party) to exercise, nor any
delay in exercising any right, remedy, power or privilege under this Deed or any
Loan Document will operate as a waiver thereof, nor will any single or partial
exercise of any such right, remedy, power or privilege preclude any other or
further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges under this Deed are
cumulative and not exclusive of any such right, remedy, power or privilege that
may otherwise be available to the Lender or any Secured Party.

13.5Set-off

In addition to any other right of set-off to which the Lender (or any Secured
Party) may at any time be entitled (whether by agreement, operation or law or
otherwise), the Lender (or any Secured Party) may at any time after the
occurrence and during the continuance of an Event of Default (both before and
after any demand hereunder and without notice) set-off any liability of the
Grantor to the Lender (or any Secured Party) (whether actual or contingent and
whether or not then due and payable) against any credit balance on any account
of the Grantor with the Lender (or any Secured Party) and may retain the whole
or any part of such credit balance to meet the liability of the Grantor to the
Lender (or any Secured Party).

13.6Preferential Claims

The Grantor shall procure that all debts and obligations to or in respect of
persons employed by the Grantor which by law may have priority over the security
hereby created shall be punctually duly paid and discharged. 

13.7Power of Attorney    

13.7.1The Grantor by way of security irrevocably appoints the Lender as security
trustee on behalf of the Secured Parties (whether or not a Receiver has been
appointed) and, also as a separate appointment, or any Receiver or Receivers
appointed to be the attorney or attorneys of the Grantor for the Grantor and in
the name and on behalf of the Grantor as its act and deed to execute, deliver
and perfect all documents and do all things which the attorney may consider to
be required or desirable for:

(a)carrying out any obligation imposed on the Grantor by this Deed (including
the execution and delivery of any deeds, charges, assignments or other security
and any transfers of any of the Security Assets); and

(b)enabling the Lender and/or any Receiver to exercise, or delegate the exercise
of, any of the rights, powers and authorities conferred on them by or pursuant
to this Deed or by law (including the exercise of any right of a legal or
beneficial owner of any of the Security Assets).

13.7.2The Grantor shall ratify and confirm all things done and all documents
executed by any attorney in the exercise or purported exercise of any of his
powers. 

13.7.3The Power of Attorney referred to in this Deed shall become enforceable
following the occurrence of an Event of Default which shall be continuing.

13.8Waiver    

A waiver by the Lender (or any Secured Party) of any breach of any of the terms
provisions or conditions hereof or the acquiescence by the Lender (or any
Secured Party) in any act (whether



29

 

--------------------------------------------------------------------------------

 

 

commission or omission) shall not constitute a general waiver of such term
provision or condition or of any subsequent act contrary thereto.

13.9Enforcement of Other Rights

The Grantor waives any right it may have of first requiring the Lender (or any
Secured Party) to proceed against or enforce any other rights or security the
Lender (or any Secured Party) may have or benefit from before enforcing the
security constituted hereby.

13.10Appropriations

Until all the Secured Obligations have been unconditionally and irrevocably paid
and discharged in full, the Lender as security trustee on behalf of the Secured
Parties may:

13.10.1refrain from applying or enforcing any other monies, security or rights
held or received by it in respect of the Secured Obligations unless and until
the amounts recovered by the Lender from the Grantor are sufficient to discharge
in full all of the Secured Obligations PROVIDED THAT it holds any such other
monies not applied in accordance with Clause 13.10.2 below or apply and enforce
the same in such manner and order as it sees fit (whether against the Secured
Obligations or otherwise) and the Grantor shall not be entitled to the benefit
of the same; and

13.10.2hold in a suspense account any moneys received from the Grantor or on
account of the Grantor's liability in respect of the Secured
Obligations.  Amounts standing to the credit of any such suspense account shall
bear interest at a rate considered by the Lender (acting reasonably) to be a
fair market rate.

13.11Authority of the Lender

The Grantor acknowledges that the rights and responsibilities of the Lender
under this Deed with respect to any action taken by the Lender or the exercise
or non-exercise by the Lender of any option, voting right, request, judgment or
other right or remedy provided for herein or resulting or arising out of this
Deed shall, as between the Lender and the other Secured Parties, be governed by
the Credit Agreement and by such other agreements with respect thereto as may
exist from time to time among them, but, as between the Lender and the Grantor,
the Lender shall be conclusively presumed to be acting as agent for the Secured
Parties with full and valid authority so to act or refrain from acting, and the
Grantor shall not be under any obligation or entitlement to make any inquiry
respecting such authority.

13.12Duty; Obligations and Liabilities

The Lender’s sole duty with respect to the custody, safekeeping and physical
preservation of the Security Assets in its possession shall be to deal with them
in the same manner as the Lender deals with similar property for its own
account.  The powers conferred on the Lender hereunder are solely to protect the
Lender’s interest in the Security Assets and shall not impose any duty upon the
Lender to exercise any such powers.  The Lender shall be accountable only for
amounts that it receives as a result of the exercise of such powers, and neither
it nor any of its Affiliates shall be responsible to the Grantor for any act or
failure to act hereunder, except for their own gross negligence or wilful
misconduct as finally determined by a court of competent jurisdiction.  In
addition, the Lender shall not be liable or responsible for any loss or damage
to any Security Assets, or for any diminution in the value thereof, by reason of
the act or omission of any warehousemen, carrier, forwarding agency, consignee
or other bailee if such Person has been selected by the Lender in good faith.



30

 

--------------------------------------------------------------------------------

 

 

13.13Obligations and Liabilities with respect to Security Assets

No Secured Party and no Affiliates thereof shall be liable for failure to
demand, collect or realise upon any Security Assets or for any delay in doing so
or shall be under any obligation to sell or otherwise dispose of any Security
Assets upon the request of the Grantor or any other person or to take any other
action whatsoever with regard to any Security Assets.  The powers conferred on
the Lender hereunder shall not impose any duty upon any other Secured Party to
exercise any such powers.  The other Secured Parties shall be accountable only
for amounts that they actually receive as a result of the exercise of such
powers, and neither they nor any of their respective officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or wilful misconduct as
finally determined by a court of competent jurisdiction.

13.14Additional Powers

13.14.1By way of supplement to the Trustee Act 1893 (as amended) it is expressly
declared as follows:

(a)the Lender (as security trustee on behalf of the Secured Parties) may in
relation to any of the provisions of this Deed act or rely upon the opinion or
advice of or any information obtained from any lawyer, accountant, valuer,
surveyor, broker, auctioneer or other expert commissioned by the Lender (as
security trustee on behalf of the Secured Parties) and the Lender shall not be
responsible for any loss occasioned by so acting or relying;

(b)the Lender (as security trustee on behalf of the Secured Parties) shall not
be liable for acting on any opinion, advice or information purporting to be so
conveyed although the same shall contain some error or shall not be authentic;

(c)the Lender (as security trustee on behalf of the Secured Parties) may refrain
from doing anything which would or might in its opinion be contrary to any law
of any jurisdiction or any directive or regulation of any agency of any state or
which would or might otherwise render it liable to any person and may do
anything which is, in its opinion, necessary to comply with any such law,
directive or regulation;

(d)neither the Lender (as security trustee on behalf of the Secured Parties) nor
any of its officers, employees or agents shall be liable for:

(i)the execution, genuineness, validity, enforceability or sufficiency of this
Deed, any Loan Document or any other document in connection therewith; or

(ii)the collectability of amounts payable hereunder; or

(iii)the accuracy of any statement (whether written or not) made in or in
connection with this Deed or other document in connection therewith;

(e)the Lender (as security trustee on behalf of the Secured Parties) and every
attorney, agent or other person appointed by it under or in connection with this
Deed shall be entitled to be indemnified out of amounts received by the Lender
(as security trustee on behalf of the Secured Parties) under this Deed against
all liabilities and expenses reasonably and properly incurred in the execution



31

 

--------------------------------------------------------------------------------

 

 

of any power, trust, authority or discretion in connection with this Deed and
against all actions, proceedings, costs, claims and demands in respect of any
matter or things done or omitted to be done in any way relating to this Deed
unless the same result from the gross negligence or wilful default of the Lender
(as security trustee on behalf of the Secured Parties) or any such attorney,
agent or other person;

(f)all moneys which under the trusts contained in this Deed are received or held
by the Lender (as security trustee on behalf of the Secured Parties) may be
invested in the name of the Lender (as security trustee on behalf of the Secured
Parties) or any nominee or under the control of the Lender (as security trustee
on behalf of the Secured Parties) in any investment for the time being
authorised by Irish law for the investment by a trustee of trust moneys or by
placing the same on deposit in the name of the Lender (as security trustee on
behalf of the Secured Parties) or any nominee or under the control of the Lender
(as security trustee on behalf of the Secured Parties) at such bank or
institution (including the Lender (as security trustee on behalf of the Secured
Parties)) as the Lender subject to the terms hereof, the Lender may direct or in
such currency as the Lender or, subject to the terms hereof, the Lender may
direct and the Lender (as security trustee on behalf of the Secured Parties) may
at any time vary or transfer any such investments for or into other such
investments or convert any moneys so deposited into any other currency as the
Lender or subject to the terms hereof, the Lender shall from time to time direct
and shall not be responsible for any loss occasioned thereby, whether by
depreciation in value, fluctuation in exchange rates or otherwise;

(g)the Lender (as security trustee on behalf of the Secured Parties) shall have
full power to determine all questions and doubts arising in relation to the
interpretation or application of any of the provisions of this Deed as it
affects the Lender (as security trustee on behalf of the Secured Parties) and
every such determination (whether made upon a question actually raised or
implied in the acts or proceedings of the Lender (as security trustee on behalf
of the Secured Parties)) shall be conclusive and shall bind the other parties
hereto provided it is reasonable;

(h)the Lender (as security trustee on behalf of the Secured Parties) may in the
conduct of the trusts hereof (otherwise than in relation to its right to make
any declaration, determination or decision) instead of acting personally employ
and pay an agent (whether being a lawyer or other person) to transact or concur
in transacting any business and to do or concur in doing any acts required to be
done by the Lender (as security trustee on behalf of the Secured Parties)
(including the receipt and payment of money) and any such agent engaged in any
profession or business shall be entitled to be paid all usual professional and
other charges for business transacted and acts done by him or any partner or
employee of his in connection with the trusts hereof; and

(i)any investment or any part or all of the Security Asset may, at the
discretion of the Lender (as security trustee on behalf of the Secured Parties),
be made or retained in the names of nominees.

13.14.2The Lender (as security trustee on behalf of the Secured Parties) may
assume without enquiry (in the absence of knowledge by or an express notice to
it to the contrary acquired or received by it in its capacity as Lender (as
security trustee on behalf of the Secured Parties) hereunder) that each of the
parties hereto is duly performing and observing all its obligations contained in
this Deed.



32

 

--------------------------------------------------------------------------------

 

 

13.14.3The Lender (as security trustee on behalf of the Secured Parties) may,
from time to time, be the Lender (as security agent on behalf of the Secured
Parties) or act in any other capacity in respect of a Loan Party and shall in
such event be entitled, notwithstanding that it is also a Lender, to take or
refrain from taking, any action which it would be entitled so to take if it was
not the Lender (as security trustee on behalf of the Secured Parties) and shall
not be precluded, by virtue of its position as the Lender (as security trustee
on behalf of the Secured Parties), or in any other capacity, from exercising any
of its discretions, powers and duties as Lender (as security trustee on behalf
of the Secured Parties). The Lender (as security trustee on behalf of the
Secured Parties) may enter into any financial or business contracts or any other
transaction or arrangement with the Grantor or any other person and the Lender
(as security trustee on behalf of the Secured Parties) shall be in no way
accountable to the Grantor or any other person for any profits or benefits
arising from any such contract or transaction.

13.14.4The powers, trusts, authorities and discretions conferred upon the Lender
(as security trustee on behalf of the Secured Parties) by this Deed shall be in
addition to any which may from time to time be vested in the Lender by the
general law or otherwise.

13.14.5The Lender (as security trustee on behalf of the Secured Parties) shall
have the power, in any circumstances, to appoint a new or additional trustee or
trustees, being person(s) appointed by the Lender (as security trustee on behalf
of the Secured Parties) at its sole discretion.  Any appointment of a new,
additional trustee or trustees shall be in writing signed by or on behalf of the
Lender (as security trustee on behalf of the Secured Parties).  These powers
shall be in addition to the powers contained in the Trustee Act 1893 (as
amended).

13.14.6The Lender may retire at any time and without being responsible for the
costs occasioned by such retirement.  Prior to confirmation by the Lender that
the Secured Obligations have been irrevocably discharged in full, the retirement
of the Lender (as security trustee on behalf of the Secured Parties) shall not
take effect until the appointment of a new Lender (as security trustee on behalf
of the Secured Parties) (the “New Trustee”) has been made and accepted by the
Lender and the new Trustee (as security trustee on behalf of the Secured
Parties) shall have executed all deeds and documents as are necessary to effect
such appointment and the transfer of the Lender’s rights and obligations under
this Deed.

13.15Notices

13.15.1Any notice, demand or other communication required or permitted to be
given or made under this Deed shall be addressed or sent as follows:

(a)if to the Lender to:

 

 

Address:

15260 Ventura Blvd., Suite 1800

 

Shearman Oaks, CA 91403

Attention:

Vicky Regan

Fax No:

(818) 783-7984

 

(b)if to the Grantor, to:

 

 

Address:

Arthur Cox Building



33

 

--------------------------------------------------------------------------------

 

 

 

Earlsfort Centre

 

Earlsfort Terrace

 

Dublin 2

 

Ireland

 

 

Attention:

David Ryan

Fax No:

+353 1 9012199

 

13.15.2Any notice, demand or other communication required or permitted to be
given or made hereunder shall be validly given or made if delivered personally
or if despatched by pre-paid letter post addressed as aforesaid or if sent by
fax message to such fax number (if any) as may be specified as aforesaid and
shall be deemed to be given or made:

(a)if delivered by hand - at the time of delivery; and

(b)if sent by post - two Business Days after the same shall have been posted.

13.16Non-Competition

13.16.1Until all the Secured Obligations have been unconditionally and
irrevocably paid and discharged in full the Grantor shall not by virtue of any
payment made, security realised or monies received or recovered under the Loan
Documents or any security therefor for or on account of the liability of any
third party:

(a)be subrogated to any rights, security or moneys held, received or receivable
by the Lender or the Secured Parties (or any trustee or agent on their behalf)
or be entitled to any right of contribution or indemnity; or

(b)claim, rank, prove or vote as a creditor of any other Loan Party or its
estate in competition with the Lender (or any trustee or agent on its behalf);
or

(c)receive, claim or have the benefit of any payment, distribution or security
from or on account of any other Loan Party, or exercise any right of set-off as
against any other Loan Party.

13.16.2The Grantor will hold in trust for and forthwith pay or transfer to the
Lender any payment or distribution or benefit of security received by it
contrary to the provision of this Clause 13.16.  If the Grantor exercises any
right of set-off contrary to the above, it will forthwith pay an amount equal to
the amount set off to the Lender.  

13.17Counterparts

This Deed may be executed in any number of counterparts and by the parties to
this Deed on separate counterparts, each of which, when executed and delivered,
shall constitute an original, but all the counterparts shall together constitute
but one and the same instrument.

13.18Governing Law and Jurisdiction

13.18.1This Deed shall be governed by and construed in accordance with the laws
of Ireland.



34

 

--------------------------------------------------------------------------------

 

 

13.18.2The Grantor hereby agrees for the exclusive benefit of the Lender that
any legal action or proceeding (the "Proceedings") brought against it with
respect to this Deed may be brought in the High Court in Ireland or such other
competent Court of Ireland as the Lender may elect and the Grantor waives any
objection to the Proceedings being taken in such courts whether on the grounds
of venue or on the ground that the Proceedings have been brought in an
inconvenient forum.  The Grantor undertakes to enter an unconditional appearance
within 14 days after the completion of any service or process of any
Proceedings.  The Grantor hereby consents to the service by post of any process
issued in that jurisdiction.  Nothing herein shall affect the Lender's right to
serve process in any other manner permitted by law.

13.18.3Nothing in this Clause shall limit the right of the Lender to take
Proceedings to any other court or competent jurisdiction nor shall the taking of
Proceedings in any or more jurisdictions preclude the taking of Proceedings in
any other jurisdiction (whether concurrently or not).

IN WITNESS whereof the parties have executed and delivered this Deed on the date
specified above.





35

 

--------------------------------------------------------------------------------

 

 

SCHEDULE  1

Scheduled Property

None at the date of this Deed.

 





36

 

--------------------------------------------------------------------------------

 

 

SCHEDULE  2

PART 1

The Fixtures and Fittings

None at the date of this Deed.

PART 2

The Relevant Contracts

None at the date of this Deed.

PART 3

The Licences

None at the date of this Deed.

PART 4

The Shares

None at the date of this Deed.

PART 5

The Intellectual Property

None at the date of this Deed.

PART 6

The Security Accounts

None at the date of this Deed.

PART 7

The Book Debt Receivable Account

None at the date of this Deed.

PART  8

The Insurances

None at the date of this Deed.





37

 

--------------------------------------------------------------------------------

 

 

SCHEDULE 3

PART 1

Form of Letters for Security Account

PART A

Notice to Account Bank

 

[On the letterhead of the Grantor]

 

To:[Account Bank]

 

 

[Date]

 

 

Dear Sirs

Security Deed dated [                      ] 2014 (the "Security Deed") between
(1) Rightside Domains Europe Limited and (2) Silicon Valley Bank (acting as
security trustee for the Secured Parties) (the “Lender”)

1.This letter constitutes notice to you that pursuant to the Security Deed we
have charged (by way of a first fixed charge) in favour of the Lender all our
right, title and interest in respect of any monies standing to the credit of the
accounts maintained by us with you, more particular details of which are set out
in the Schedule to this Notice (the "Accounts").

2.We irrevocably instruct and authorise you to:

2.1disclose to the Lender any information relating to any Account requested from
you by the Lender;

2.2comply with the terms of any written notice or instruction relating to any
Account received by you from the Lender;

2.3hold all sums standing to the credit of any Account to the order of the
Lender; and

2.4pay or release any sum standing to the credit of any Account in accordance
with the written instructions of the Lender.

3.We are not permitted to withdraw any amount from any Account without the prior
written consent of the Lender.

4.We acknowledge that you may comply with the instructions in this letter
without any further permission from us.

5.We enclose a copy of the Security Deed.



38

 

--------------------------------------------------------------------------------

 

 

6.The instructions in this letter may not be revoked or amended without the
prior written consent of the Lender.

7.This letter is governed by Irish law.

8.Please confirm your agreement to the above by sending the attached
acknowledgement to the Lender at [                   ] with a copy to ourselves.

 

Yours faithfully

 

 

 

………………………………

(Authorised signatory)

RIGHTSIDE DOMAINS EUROPE LIMITED

 

 

 

 

Schedule

 

The Security Accounts

 

 

[Details]





39

 

--------------------------------------------------------------------------------

 

 

PART B

Acknowledgement of Security Account Bank

[On the letterhead of the Account Bank]

To:Silicon Valley Bank (as security trustee on behalf of the Secured Parties)
(the “Lender”)

 

Copy:[Grantor]

[Date]

 

Dear Sirs

Security Deed dated [                      ] 2014 (the "Security Deed") between
(1) Rightside Domains Europe Limited and (2) Silicon Valley Bank (as security
trustee on behalf of the Secured Parties) (the “Lender”)

We confirm receipt from DMIH Limited (the "Grantor") of a notice (the "Notice")
dated [                      ] 2014 with respect to a charge under the terms of
the Security Deed over all the right, title and interest of the Grantor to any
amount standing to the credit of any of the Grantor's accounts with us (the
"Accounts").

We confirm that we:

1.accept the instructions contained in the notice and agree to comply with the
Notice;

2.have not received notice of the interest of any third party in any Account;

3.have neither claimed nor exercised, nor will claim or exercise, any security
interest, set-off, counterclaim or other right in respect of any Account; and

4.will not permit any amount to be withdrawn from any Account without your prior
written consent.

The Accounts maintained with us are:

[Specify accounts and account numbers]

This letter is governed by Irish law.

Yours faithfully

 

…………………………………

(Authorised signatory)

[Account Bank]





40

 

--------------------------------------------------------------------------------

 

 

PART 2

Forms of Letter for Contracts

PART A

Notice to Counterparty

To:[Contract party]

[Date]

Dear Sirs

Security Deed dated [                      ] 2014 (the "Security Deed") between
(1) Rightside Domains Europe Limited and (2) Silicon Valley Bank (as security
trustee on behalf of the Secured Parties) (the “Lender”)

1.This letter constitutes notice to you that under the Security Deed we have
assigned by way of security to the Lender all our right, title and interest in
and to [insert details of Contracts or add a schedule of Contracts] (the
"Contracts").

2.We confirm that:

2.1we will remain liable under the Contracts to perform all the obligations
assumed by us under the Contracts; and

2.2none of the Lender, its agents, any receiver or any other person will at any
time be under any obligation or liability to you under or in respect of the
Contracts.

3.We will also remain entitled to exercise all our rights, powers and
discretions under the Contracts, and you should continue to give notices under
the Contracts to us, unless and until you receive notice from the Lender to the
contrary stating that the security has become enforceable.  In this event, all
the rights, powers and discretions will be exercisable by, and notices must be
given to, the Lender or as it directs.

4.Please note that we have agreed that we will not amend or waive any provision
of or terminate the Contracts without the prior consent of the Lender.

5.This letter is governed by Irish law.

Please acknowledge receipt of this letter by sending the attached
acknowledgement to the Lender at [                      ].

Yours faithfully

 

 

 

…………………………

(Authorised signatory)

RIGHTSIDE DOMAINS EUROPE LIMITED





41

 

--------------------------------------------------------------------------------

 

 

PART B

Acknowledgement of Counterparty

 

To:Silicon Valley Bank

 

 

Copy:Rightside Domains Europe Limited

 

[Date]

 

 

Dear Sirs

We confirm receipt from Rightside Domains Europe Limited (the "Grantor") of a
notice dated [                      ] (the "Notice") of an assignment on the
terms of the Security Deed dated [                      ] 2014 of all the
Grantor's right, title and interest in and to [insert details of the Contracts]
(the "Contracts").

We confirm that we will pay all sums due, and give notices, under the Contracts
as directed in the Notice.

This letter is governed by Irish law.

 

Yours faithfully

 

 

 

……………………………..

(Authorised signatory)

[Counterparty]





42

 

--------------------------------------------------------------------------------

 

 

PART 3

PART A

Notice of Assignment of Insurances

 

(for attachment by way of endorsement to the Insurance Policies)

 

 

To:[Insurer]

 

[Date]

 

We,  DMIH Limited hereby give notice that by a Security  Deed dated
[               ], between (1) Rightside Domains Europe Limited and (2) Silicon
Valley Bank (as security trustee on behalf of the Secured Parties) (the
“Lender”), we have assigned to the Lender the policies of insurance more
particular details of which are set out in the Schedule to this Notice (the
"Policies") and all our interest (including the benefit of all money owing or to
become owing to us in respect of the Policies together with all interest
thereon).

We hereby irrevocably authorise and instruct you to issue a letter of
undertaking, in the form attached, to the Lender and to act on the instructions
of the Lender in the manner provided in that letter without any further
reference to or authorisation from us.

This letter shall be governed by Irish law.

 

Yours faithfully

 

 

…………………………

(Authorised signatory)

RIGHTSIDE DOMAINS EUROPE LIMITED

 





43

 

--------------------------------------------------------------------------------

 

 



SCHEDULE

Policies





44

 

--------------------------------------------------------------------------------

 

 

PART B

Letter of Undertaking

 

To:Silicon Valley Bank as security trustee on behalf of the Secured Parties (the
“Lender”)

 

 

 

[Date]

Dear Sirs,

Letter of Undertaking

In accordance with an assignment of the insurance policies referred to in the
Schedule to this letter (the "Policies") made by DMIH Limited (the "Grantor") we
undertake:

1.to note your interest as loss payee on the Policies;

2.to disclose to you without any reference to or further authority from the
Grantor such information relating to the Policies as you may at any time
request;

3.not to release any of the Policies on request by the Grantor without your
prior written consent;

4.following written notification from you of the occurrence of an Event of
Default which is outstanding, to pay all claims payable under the policies of
Insurance to you unless you otherwise agree in writing and save as obliged by
law.

This letter shall be governed by Irish law.

 

Yours faithfully,

 

 

..............................
for and on behalf of

[Insurer]

 

 

 





45

 

--------------------------------------------------------------------------------

 

 



SCHEDULE

Policies





46

 

--------------------------------------------------------------------------------

 

 

PART 4

Form of notice to and acknowledgement from bank operating Book Debt Receivables
Account

 

To:[insert name and address of Account Bank]

 

Dear Sirs

Re:

Account Holder: Rightside Domains Europe Limited (the "Grantor")

Account No: (the "Book Debt Receivables Account")

Account Branch: [insert branch address]

 

1.We give notice that, by a Security Deed dated                     2014 (the
"Security Deed") between (1) the Grantor and (2) Silicon Valley Bank (the
"Lender"), the Grantor has charged to the Lender all its present and future
right, title and interest in and to:

1.1[the Book Debt Receivables, the Book Debt Receivables Account, all monies
from time to time standing to the credit of the Book Debt Receivables Account
and all additions to or renewals or replacements thereof (in whatever currency);
and

1.2all monies standing to the credit of any other accounts from time to time
maintained with you by the Grantor,]

(together the "Charged Accounts") and to all interest from time to time accrued
or accruing on the Charged Accounts and all rights to repayment of any of the
foregoing by you.

2.We advise you that, under the terms of the Security  Deed, we are not entitled
to withdraw any monies from the Book Debt Receivables Accounts without first
having obtained the prior written consent of the Lender.

3.We irrevocably authorise and instruct you from time to time:

3.1unless the Lender so authorises you, not to permit withdrawals from the
Security Accounts;

3.2to hold all monies from time to time standing to the credit of the Charged
Accounts to the order of the Lender;  

3.3to pay all or any part of the monies standing to the credit of the Charged
Accounts to the Lender (or as it may direct) promptly following receipt of
written instructions from the Lender to that effect; and

3.4to disclose to the Lender such information relating to the Grantor and the
Charged Accounts as the Lender may from time to time request you to provide.

3.5[to pay all monies received by you for our account to (and only to) [specify
account].]

4.We agree that you are not bound to enquire whether the right of the Lender to
withdraw any monies from any Charged Account has arisen or be concerned with the
propriety or regularity of



47

 

--------------------------------------------------------------------------------

 

 

the exercise of that right or to be concerned with notice to the contrary or be
concerned with or responsible for the application of any monies received by the
Lender.

5.The provisions of this notice may only be revoked or amended with the prior
written consent of the Lender. 

6.Please confirm by completing the enclosed copy of this notice and returning it
to the Lender (with a copy to the Grantor) that:

6.1you agree to act in accordance with the provisions of this notice;

6.2you have not, at the date this notice is returned to the Lender, received
notice of any assignment or charge of or claim to the monies standing to the
credit of any of the Charged Accounts or the grant of any security or other
interest over those monies in favour of any third party and you will notify the
Lender promptly if you should do so in the future; and

6.3you do not now and will not in the future exercise any right to combine
accounts or any rights of set-off or lien or any similar rights in relation to
the monies standing to the credit of the Charged Accounts.

7.This notice (and any acknowledgement) shall be governed by and construed in
accordance with the laws of Ireland.

Yours faithfully,

 

 

______________________________

for and on behalf of

RIGHTSIDE DOMAINS EUROPE LIMITED

 

Countersigned by

 

 

______________________________

for and on behalf of

[                      ]

 





48

 

--------------------------------------------------------------------------------

 

 

[On Copy]

 

To:Silicon Valley Bank

as security trustee on behalf of the Secured Parties (the “Lender”)

 

[                      ]

 

 

Copy to:  Rightside Domains Europe Limited

 

We acknowledge receipt of the above notice. We confirm and agree:

(a)that the matters referred to in it do not conflict with the terms which apply
to any Charged Account; and

(b)the matters set out in paragraphs 1 to 3 in the above notice.

 

 

 

_________________________

for and on behalf of

[Account Bank]

 

 

Dated: [                      ]

 

 





49

 

--------------------------------------------------------------------------------

 

 

EXECUTION PAGE

 

Grantor

 

RIGHTSIDE DOMAINS EUROPE LIMITED:

 

 

 

 

 

 

GIVEN under the COMMON SEAL

of RIGHTSIDE DOMAINS EUROPE LIMITED:

 

 

 

 

/s/ David Ryan

 

 

Director

 

 

 

 

 

Jacqui McGowan Smyth

 

 

Director/Secretary

For and on behalf of

BRADWELL LIMITED

 

 

 

Security Trustee

 

Signed by and

duly authorised on behalf of

SILICON VALLEY BANK (as security trustee for the Secured Parties)

 

 

/s/ Ted Bell

 

 

Authorised Signatory

 

 

 

 

 

 

 

 

 

WF-9453855.exv



50

 

--------------------------------------------------------------------------------